DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/15/20 and 3/8/21 are in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to and information processing method and the like that enable determining the limit of machine learning-based training.
Prior art was found for the claim as follows:
	Felzenszwalb et al. (“Object Detection with Discriminatively Trained Part-Based Models”, IEEE Transactions on Pattern Analysis and Machine Intelligence, September 2010, Vol. 32, No. 9, pp. 1627-1645; cited in the IDS dated 3/8/21) discloses the following claim limitations:
An information processing method to be executed on a computer, the method comprising: 
5acquiring evaluation data (i.e. a training set D) (4.4 Data Mining Hard Examples, SVM Version); 
acquiring a first prediction result by inputting the evaluation data to a first model that performs prediction processing (i.e. step 1: train a model using Ct) (4.4 Data Mining Hard Examples, SVM Version); 
executing a first determination based on the first prediction result and reference information about the evaluation data, the first 10determination being a determination of an error or an omission included in the first prediction result with respect to the evaluation data (i.e. Evaluation of H(β,D); H(β,D) are the examples that are incorrectly classified or inside the margin of the classifier defined by β) (4.4 Data Mining Hard Examples, SVM Version); 
acquiring a second model through first training using machine learning, the first training being conducted using training data that 15includes at least one of first evaluation data and data similar to the first evaluation data, the first evaluation data being the evaluation data associated with the first prediction result including an error or an omission (i.e. in each iteration we remove easy examples from the cache and add new hard examples) (4.4 Data Mining Hard Examples, SVM Version); 
acquiring a second prediction result by inputting the 20evaluation data to the second model (i.e. it would have been obvious to perform a second iteration similar to the “first prediction result” above); 
executing a second determination based on the second prediction result and the reference information about the evaluation data, the second determination being a determination of an error or an omission included in the second prediction result with respect to 25the evaluation data (i.e. it would have been obvious to perform a second iteration similar to the “first determination” above, by the evaluation of H); 
acquiring a third model through second training using machine learning, the second training being conducted using training data that includes at least one of second evaluation data and data similar to the second evaluation data, the second evaluation data being the 30evaluation data associated with the second prediction result including an error or an omission that is not included in the first prediction result (i.e. in each iteration we remove easy examples from the cache and add new hard examples) (4.4 Data Mining Hard Examples, SVM Version); 
acquiring a third prediction result by inputting the evaluation data to the third model (i.e. it would have been obvious to perform a third iteration similar to the “first prediction result” above); 
executing a third determination based on the third prediction - 29 -result and the reference information about the evaluation data, the third determination being a determination of an error or an omission included in the third prediction result with respect to the evaluation data (i.e. it would have been obvious to perform a third iteration similar to the “first determination” above, by the evaluation of H).
Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination.  The feature is “when the error or the omission included in the third prediction result is recognized as being identical to the error or the omission included in the first prediction result, outputting information about a training limit of the first model” in independent claims 1 and 5.  This feature is not found or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488